276 S.W.3d 623 (2008)
Ed OSTRANDER and Melody Ostrander, Individually and as Next Friends of K.O., A Minor Child, Appellants,
v.
Dennis DILTZ and Laurie Diltz, Appellees.
No. 05-08-00282-CV.
Court of Appeals of Texas, Dallas.
December 16, 2008.
Joe A. Luce, John R. Stooksberry, Boyd-Veigel, P.C., McKinney, for appellants.
Suzanne Irwin Calvert, Suzanne I. Calvert & Associates, Michael W. Huddleston, Kevin Haynes, Shannon, Gracey, Ratliff & Miller, L.L.P., Dallas, for appellees.
Before Chief Justice THOMAS and Justices BRIDGES and FITZGERALD.

OPINION
PER CURIAM.
By letter filed November 4, 2008, appellees notified the Court the parties had reached an agreement to settle his matter. By letter dated November 18, 2008, we directed the parties to file a motion to dismiss this appeal within ten days and advised the parties that if no motion to dismiss was received within that time, we would dismiss the appeal without further notice. To date, the parties have not filed a motion to dismiss the appeal or further communicated with the Court.
*624 We DISMISS this appeal. See TEX. R.APP. P. 42.3(c).